COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00140-CV


Maria Santana                             §      From the 233rd District Court

                                          §      of Tarrant County (233-517686-12)
v.
                                          §      January 21, 2016

Anthony Santana                           §      Opinion by Justice Walker



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Maria Santana shall pay all of the costs

of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By ___/s/ Sue Walker__________________
                                          Justice Sue Walker